Title: To George Washington from John Searson, 13 September 1796
From: Searson, John
To: Washington, George


        
          Philada 13 Sepr 1796
        
        The misfortunes of an honest man Struggling with dire distress, has in all ages been look’d upon, by Compassionate and Benevolent minds with noted Commisseration, Scenes of a truly afflictive nature (tho’ Innocent of the Cause of them) has fallen to my Lot, notwithstanding my formerly being a Reputable Wholesale merchant in this City. from such vicissitude in Human affairs, Have made application to the Humane for Relief, And Since my late arrival in this City, your Excellency was pointed out to me by Some friends as most Suitable, from your Excellency’s Humane and Charitable Character—I was lately Informed there was a vacancy for the place of Clerk at the War office—Two of my friends viz. Blair McClenaghan & John Taylor Esqr. accompanied me to Willm Symmonds Esqr. first or disposing Clerk in that office, But alas! Could not Succeed. Nothing therefore offering, that I can yet see for a Support, beg leave to throw my Self at the feet of your Excellency’s Humanity for such Relief as to your Humane Breast may Seem meet. Should my application meet notice, I Lodge at No. 22 Carter’s alley near 2nd Street—I have the Honor to be, (may it please your Excellency) with the most profound Regard, Humility and Respect, and with Prayer to Heaven for long Life prosperity and every Earthly Bliss—Your Excellency’s Most Devoted and Humble Servant
        
          Jno. Searson
        
       